            Case 4:18-cv-00342-KGB Document 84 Filed 10/07/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS

DONNA CAVE, ET AL                                                                    PLAINTIFFS

V.                                   CASE NO.: 4:18-CV-00342

JOHN THURSTON, ARKANSAS SECRETARY OF STATE,
IN HIS OFFICIAL CAPACITY                                                           DEFENDANT


                               MEMORANDUM IN OPPOSITION
                                 TO MOTION TO COMPEL

MAY IT PLEASE THE COURT:

          Jason Rapert, a non-party witness to events underlying the above-captioned matter, appears

now to file, through undersigned counsel, this Memorandum in Opposition to Motion to Compel

Production of Documents filed by Plaintiffs herein.

     I.      FACTUAL BACKGROUND

          Plaintiffs issued a subpoena duces tecum to Jason Rapert, in his individual capacity, to

appear and produce documents, most of which were under the custody and control of the American

History and Heritage Foundation (hereinafter “Foundation”), at a deposition held on September

12, 2019. Jason Rapert appeared as commanded by subpoena and produced those documents

which were under his custody and control and which also were publically available. However,

Mr. Rapert filed objections to the production of certain other documents which were not in his

custody and control and which were not publically available. See Rec. Doc. No. 79-2.

          In response, Plaintiffs filed the instant motion, seeking production of “any documents of

the [Foundation] regarding the erection of a Ten Commandments monument on the state capitol

grounds”, as well as “all financial records of the [Foundation] reflecting funds raised for the

erection of a Ten Commandments monument on the state capitol grounds or the expenditure of
              Case 4:18-cv-00342-KGB Document 84 Filed 10/07/19 Page 2 of 5



any funds for the erection of the Ten Commandments monument on state capitol grounds.” See

Rec. Doc. No. 80, p. 3. Jason Rapert opposes Plaintiffs’ motion as follows.

      II.      LAW AND ARGUMENT

            Plaintiffs challenge Jason Rapert’s objections to Requests for Production Nos. 2 and 3. See

Rec. Doc. No. 79-2. Request No. 2 seeks Foundation documents “regarding the erection of a Ten

Commandments monument on the state capitol grounds.” Mr. Rapert objected and referred

Plaintiffs to the documents responsive to their request which are publicly available by request of

the Capitol Commission. In response to Plaintiffs’ motion, Jason Rapert has requested the

documents from the Capitol Arts and Grounds Commission (that Plaintiffs themselves could and

ought to have requested), and will be produce them upon receipt.

            Request No. 3 seeks Foundation financial records “reflecting funds raised […] or the

expenditure of any funds for the erection of the Ten Commandments monument on the state capitol

grounds.” Jason Rapert objected and referred Plaintiffs to the information which is responsive to

the fundraising part of their request by accessing the Foundation’s GoFundMe webpage. In

response to Plaintiff’s motion, Mr. Rapert has accessed the Foundation’s GoFundMe webpage

(which Plaintiffs themselves could and ought to have accessed), printed the pages containing the

fundraising information Plaintiffs seek, and produces them now in connection with filing this

opposition. 1

            The Capitol Commission filings should contain Foundation documents regarding the

erection of the Ten Commandments monument. The GoFundMe webpage contains information

regarding Foundation fundraising efforts. Regardless, Plaintiffs likely will seek, through Mr.

Rapert, production of any internal Foundation documents regarding these topics, if such exist.



1
    See Exhibit A, Foundation’s Fundraising GoFundMe Webpage.


                                                      2
         Case 4:18-cv-00342-KGB Document 84 Filed 10/07/19 Page 3 of 5



They also seek Foundation documents regarding expenditure of funds regarding the Ten

Commandments monument. Jason Rapert, however, does not have custody of these documents.

For that reason, and also because a qualified associational privilege over the documents exists, Mr.

Rapert should not be required to produce them.

       A. Jason Rapert Does Not Have Custody Or Control Over The Foundation Documents
          Sought To Be Produced.

       Plaintiffs argue that Jason Rapert, as President of the Foundation, has constructive

possession over the Foundation’s documents such that he can be deemed to have the “control”

necessary to require him to produce them. Plaintiffs’ brief discussion of the legal concept of

“control”, however, is limited to quotations from a case which describe the relationships between

a corporation and its subsidiary, and principal-agent relationships, situations which clearly have

no application in this circumstance

       Jason Rapert is an officer and member of the board of the Foundation. He is not its

subsidiary. He is not the sole member of its board of directors. He has no authority to turn over

the Foundation’s internal documents, financial or otherwise, absent approval of the Foundation

acting through its board of directors. Far from “dodging” the subpoena duces tecum, as Plaintiffs

snidely suggest, Jason Rapert produced those materials which he had in his possession and which

he believed he had the authority to produce.

       Jason Rapert is not “dodging” anything. He merely is respecting the limits of his authority

over documents and information which not only does he not “possess” in a strict sense of that

word, but also does not have a right to possess and disclose absent approval of the Foundation.

       B. A Qualified Associational Privilege Over The Documents Exists To Prevent Their
          Production by Jason Rapert.




                                                 3
          Case 4:18-cv-00342-KGB Document 84 Filed 10/07/19 Page 4 of 5



        If Jason Rapert, as the Foundation’s President, is deemed to have sufficient control over

the Foundation’s documents such that he must produce them, the Court still should not require him

to do so on the basis of the Foundation’s qualified associational privilege over the documents. “It

is well-settled law that the First Amendment creates a qualified associational privilege from

disclosure of certain information. If the discovery request adversely affects an organization’s

and/or its members’ mission of advocacy and chills their ability to freely speak or to associate, the

associational privilege may attach. Should there be any showing of reasonable probability that

compelling disclosure will lead to some form or specter of harassment, threat, or reprisal of the

organization and/or its members, such commanded disclosure runs afoul of the First Amendment.”

Sherwin-Williams Co. v. Spitzer, 2005 U.S. Dist. LEXIS 18700, *13-14 (N.D.N.Y. Aug. 24, 2005)

(citing Buckley v. Valeo, 424 U.S. 1, 74 (1976)).

        Moreover, the associational privilege exists to prevent compelled disclosure of financial

receipts and expenditures of an organization for purposes of its mission and political activity. See,

e.g., Brown v. Socialist Workers ’74 Campaign Comm., 459 U.S. 87, 98 (1982) (“Compelled

disclosure of the names of such recipients of expenditures could therefore cripple a minor party’s

ability to operate effectively and thereby reduce the free circulation of ideas both within and

without the political arena”); id. (holding that organization could not be forced to turn over

financial records concerning its political activities).

        Here, requiring production of the Foundation’s internal documents relating to building and

financing the Ten Commandments monument is an impermissible infringement on the

organization’s and its members’ association and free speech rights under the First Amendment.

Disclosure of such documents will adversely affect the Foundation’s mission and chill its ability

to speak freely and associate going forward.




                                                   4
            Case 4:18-cv-00342-KGB Document 84 Filed 10/07/19 Page 5 of 5



   III.      CONCLUSION

          For these reasons, Jason Rapert respectfully requests that the Court the Motion to Compel

Production of Documents filed by Plaintiffs.

                                                Respectfully submitted,

                                                Paul Byrd, Bar No. 85020
                                                Paul Byrd Law Firm, PLLC
                                                415 N. McKinley Suite 210
                                                Little Rock, AR 72205
                                                Phone: (501) 420-3050
                                                Fax: (501) 420-3128
                                                paul@paulbyrdlawfirm.com

                                                By:    /s/ Paul Byrd_________________
                                                       Paul Byrd, Ark. Bar No. 85020
                                                       Attorney for Jason Rapert in his individual
                                                       capacity.


                                      CERTIFICATE OF SERVICE

          I hereby certify that I, Paul Byrd, submitted for filing the foregoing document by

uploading it to the Court’s ECF system. The ECF system send automated notice to all counsel of

record.

                                                       By:     /s/ Paul Byrd_________________
                                                               Paul Byrd, Ark. Bar No. 85020




                                                   5
